IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,533-01


                        EX PARTE RICHARD MCDONALD, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 12F0365-005A IN THE 5TH DISTRICT COURT
                               FROM BOWIE COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault with serious bodily injury and sentenced to twelve years’ imprisonment. He did not appeal

his conviction.

        Applicant contends that his plea was involuntary because a critical term of the plea

agreement, that he be convicted of a crime that does not exist under Texas law, is impossible to

perform. The trial court made findings of fact and conclusions of law, determining that Applicant
                                                                                                  2

is entitled to relief. The trial court’s recommendation is supported by the record. Applicant is

entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 12F0365-005 in the 5th District Court of Bowie

County is set aside, and Applicant is remanded to the custody of the Sheriff of Bowie County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 25, 2015
Do not publish